Case: 17-30804      Document: 00514353539         Page: 1    Date Filed: 02/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-30804
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 20, 2018
                                                                         Lyle W. Cayce
PEGGY JEAN CLARK,                                                             Clerk


              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-2821


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       This lawsuit against the United States has been dismissed because
federal courts lack jurisdiction for claims of fraud against the United States.
The Plaintiff has reached different names for the wrong she claims, but she
has not been able to change her pleading and the fact that her claim arises out




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30804   Document: 00514353539    Page: 2   Date Filed: 02/20/2018



                               No. 17-30804
of fraud. The law is clear that we have no jurisdiction. See 28 U.S.C. § 2680
and Truman v. United States, 26 F.3d 592 (5th Cir. 1994).
     AFFIRMED.




                                     2